Citation Nr: 0912405	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  06-29 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to service connection for hepatitis C with 
cirrhosis, including as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel





INTRODUCTION

The Veteran had active service from February 1971 to February 
1974.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

In July 2008 the Board remanded the claim for further 
development, which has now been completed.     


FINDINGS OF FACT

1.  The Veteran had service in the Republic of Vietnam during 
the Vietnam era.

2.  The Veteran has a current diagnosis of hepatitis C with 
cirrhosis.

3.  The competent and probative medical evidence of record 
preponderates against a finding that the Veteran's hepatitis 
C with cirrhosis is related to his military service, 
including exposure to herbicide agents, and hepatitis C with 
cirrhosis was not manifested within one year after his 
separation from active service. 


CONCLUSION OF LAW

Hepatitis C with cirrhosis was not incurred in or aggravated 
by service, and may not be presumed to have been incurred in 
service, to include as a result of in-service exposure to 
Agent Orange or any other herbicide agent.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 5103A, 5107(b) (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance 
with 38 C.F.R. § 3.159(b)(1) (2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
addition, the decision of the U.S. Court of Veterans Appeals 
(Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In November 2004, VA sent the Veteran a letter informing him 
of the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter informed the Veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  The Veteran was advised that it is 
his responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.  The letter also included a 
questionnaire regarding risk factors for hepatitis.  

The Board acknowledges that the content of the November 2004 
letter did not fully comply with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), as later 
amended, regarding VA's duty to notify and assist.  However, 
the Board finds that any error in notice is non-prejudicial.  
Although the Veteran did not receive Dingess notice until 
after initial adjudication of the claim (because the initial 
rating decision occurred prior the Court's ruling in 
Dingess), it is clear that he was provided with the 
opportunity to participate in the processing of his claim so 
as to render any defect in notice non-prejudicial.  For 
example, the May 2005 rating decision, August 2006 SOC, and 
November 2008 SSOC explained the basis for the RO's action, 
and the SOC and SSOC provided him with additional 60-day 
periods to submit more evidence.  Moreover, the benefit being 
sought is not being granted in this case, so the Board will 
not reach the issue of disability rating or effective date 
discussed by the Court in Dingess.

It appears that all obtainable evidence identified by the 
Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  

It is the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Moreover, the Veteran has demonstrated knowledge 
of, and has acted upon, the information and evidence 
necessary to substantiate the pending claim, as demonstrated 
by his various correspondences to VA.  See, e.g., Dalton v. 
Nicholson, 21 Vet. App. 23, 30 (2007) (Court was convinced 
that the appellant and representative had demonstrated actual 
knowledge of the information and evidence necessary to 
establish the claim).  Accordingly, any presumption of error 
as to VCAA notice has been rebutted in this case.  See 
Sanders, supra.

As noted above, in a July 2008 decision, the Board remanded 
the claim for further development.  Specifically, the Board 
stated that a VA examination was needed to obtain a medical 
opinion regarding whether a nexus existed between the 
Veteran's current diagnosis and his experiences during active 
service.     

Following the Board's remand, a VA examination was conducted 
in September 2008 that included an opinion regarding the 
likelihood of a nexus between the Veteran's current disorder 
and active service.  An October 2008 addendum to the VA 
examination report was issued after a request for 
clarification by the RO.  The addendum also included a nexus 
opinion.  Thus, it appears that all development requested by 
this Board in its July 2008 remand has been completed to the 
extent possible, and no additional development is required.   

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


II.  Service Connection

A.  Applicable Law

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.303(a) (2008). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as cirrhosis of the liver, become 
manifest to a degree of 10 percent or more within one year 
after the date of separation from such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309(a). 

In certain cases, service connection can be presumed if a 
veteran was exposed to a herbicide agent during active 
service.  Presumptive service connection is warranted for the 
following disorders: chloracne or other acneform disease 
consistent with chloracne; Type II diabetes; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcoma (other 
than ostrosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  Presumptive service connection for these 
disorders as a result of Agent Orange exposure is warranted 
if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 
U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  The governing law 
provides that a "veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent . . . unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f).

Pursuant to Section 3 of the Agent Orange Act of 1991, Pub. 
L. No. 102-4, 105 Stat. 11, the Secretary of Veterans Affairs 
(Secretary) entered into an agreement with the National 
Academy of Sciences (NAS) to review and summarize the 
scientific evidence concerning the association between 
exposure to herbicides used in Vietnam and various diseases 
suspected to be associated with such exposure.  The NAS was 
to determine, to the extent possible, whether there was a 
statistical association between the suspect disease and 
herbicide exposure, taking into account the strength of the 
scientific evidence and the appropriateness of the methods 
used to detect the association; the increased risk of disease 
among individuals exposed to herbicides during the service in 
the Republic of Vietnam during the Vietnam era; and whether 
there is a plausible biological mechanism or other evidence 
of a causal relationship between herbicide exposure and the 
suspect disease.  The NAS was required to submit reports of 
its activities every two years.

The Secretary, under the authority of the Agent Orange Act of 
1991 and based on studies by the NAS, has determined that 
there is no positive association between exposure to 
herbicides and any condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. 
Reg. 57,586-589 (1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 
2, 1999); Notice, 67 Fed. Reg. 42,600-08 (June 24, 2002); 
Notice, 72 Fed. Reg. 32,395-407 (June 12, 2007). 

When a disease is first diagnosed after service but not 
within an applicable presumptive period, service connection 
may nevertheless be established by evidence demonstrating 
that disease was in fact incurred during service.  See Combee 
v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  If there 
is no presumptive service connection available, direct 
service connection can be established if the record contains 
competent medical evidence of a current disease process with 
a relationship to exposure to an herbicide agent while in 
military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; 
Combee at 1043-44.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Facts and Analysis

In this case, the Veteran contends that he has hepatitis C 
resulting from exposure to blood in military service.  
Specifically, in his July 2005 Notice of Disagreement, the 
Veteran stated that he was a psychiatric specialist assigned 
to work in a field Army hospital, and that, while his primary 
assignment was to work in the detoxification ward, he also 
worked in the emergency room transferring the wounded from 
the medivac to the emergency room, thus exposing himself to 
blood.  He further averred that, when he worked in the 
detoxification ward, his secondary responsibility was to care 
for the general health and hygiene of the soldiers, and in so 
doing he was exposed to bodily fluids.  Further, in his 
initial July 2004 claim for entitlement to service 
connection, the Veteran attributed his hepatitis C to 
exposure to Agent Orange while in Vietnam.  

The Veteran's DD Form 214 and service personnel records 
confirm that he was a psychiatric specialist, and that he 
served in Vietnam from December 1972 to March 1973.  His 
Record of Assignments shows that he worked as a medical 
corpsman from January 1972 until his separation in February 
1974 at Fort Gordon in Georgia, and at a drug treatment 
center in Vietnam.  

The service treatment records (STRs) show a normal induction 
examination report dated in February 1971, with no indication 
of liver problems.  Then, in August 1971, the Veteran 
reported dark urine and yellow hands.  The treatment notes 
question whether he jaundice, but then the doctor stated he 
doubted that the Veteran's symptoms represented liver 
disease.  There is no other indication of liver problems in 
the STRs.  

Following service, the Veteran was first diagnosed with 
hepatitis in November 2003 at the Family Care Center.  In 
this regard, the Board notes that evidence of a prolonged 
period without medical complaint or treatment, and the amount 
of time which has elapsed since military service, can be 
considered as evidence against the claim.  Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (to the effect that 
service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).  It was noted that the Veteran typically drank six 
beers on weekends.  A December 2003 note from the San Luis VA 
Medical Center (VAMC) notes that recent hepatitis diagnosis 
and indicates that a liver ultrasound showed no lesions in 
the liver, an abdominal CAT scan showed inflammation of the 
gallbladder walls but not liver cirrhosis, and that a liver 
biopsy would be scheduled.  

In March 2004, a liver biopsy was performed at the Sierra 
Vista Regional Medical Center, and a diagnosis of chronic 
hepatitis C by clinical history was made.  There was also 
marked fibrosis, consistent with cirrhosis.  Notes from the 
Family Care Center in July 2004 contain a diagnosis of 
hepatitis C with cirrhosis, stage IV.  VAMC treatment notes 
from the same month indicate the Veteran was to start 
Interferon treatment.  

In August 2004, the Veteran went to the West Los Angeles VAMC 
for a second opinion.  Risk factors for hepatitis were listed 
as blood exposure in Vietnam, as well as a motor vehicle 
accident which had required a blood transfusion in 1984.  

The Veteran completed a questionnaire regarding risk factors 
for hepatitis in December 2004.  He denied use of intravenous 
drugs, intranasal cocaine, high-risk sexual activity, 
hemodialysis, tattoos or body piercings, sharing of 
toothbrushes or razor blades, acupuncture with non-sterile 
needles, and blood transfusions.  The Board notes the 1984 
blood transfusion indicated in the August 2004 VAMC notes and 
later confirmed by the Veteran in his September 2006 VA Form 
9.  

A March 2005 VAMC note indicates the Veteran was to be placed 
on a liver transplant list.  The VAMC records also contain a 
letter dated in April 2005 from Dr. A.A., wherein he 
diagnoses compensated cirrhosis secondary to chronic 
hepatitis C infection, Genotype 1.  Further, the letter 
states that the Veteran had developed mild hepatic 
compensation (based on albumin and bilirubin levels), and 
that he qualified for a liver transplant listing. 

As mentioned above, the Veteran was afforded a VA examination 
in September 2008 in response to the July 2008 remand issued 
by the Board.  The examiner reviewed the Veteran's records, 
finding no evidence that he had worked as a medic in the 
field or was involved in combat.  Further, the examiner noted 
the history of drug use and a blood transfusion indicated in 
the records.  The Veteran remained on the liver transplant 
list, but was on hold due to lack of a support person in the 
case that he did receive a transplant.  On clinical 
evaluation, he was noted to be slightly jaundiced.  Hepatitis 
C was noted to be well-documented by with elevated liver 
function tests.  The examiner assessed cirrhosis of the liver 
with progressive liver failure, more likely than not NOT 
connected to his military service.  (Emphasis added.)

Upon request by the RO, the VA examiner provided an addendum 
opinion in October 2008, wherein he stated the records showed 
that the Veteran served as a psychiatric specialist, a 
position in which he would not likely have been exposed to 
the massive amount of blood that could transmit hepatitis C.  
Further, the examiner opined that the Veteran likely acquired 
hepatitis from drug use, sexual activity, or through the 
transfusion following the motor vehicle accident in the 
1980s.  The examiner reiterated his opinion that the 
Veteran's hepatitis was not related to military service.  

Although the Veteran was not diagnosed with hepatitis until 
2003, the Board notes that a December 1991 Long Beach VAMC 
Emergency Room Record indicates that he reported flank pain 
following a four-day drinking binge, with a prior episode 
eight years before which had required hemodialysis, which the 
Veteran denied having in his risk factor questionnaire.  In 
addition, the record indicates prior intravenous drug use.  
However, the Board also notes an April 1992 VAMC note wherein 
the Veteran denied intravenous drug use, as well as his more 
recent denial of previous drug use in his September 2006 VA 
Form 9.  Given the discrepancies in the record, the Board 
will give the benefit of the doubt on this point to the 
Veteran, and will not consider intravenous drug use as a risk 
factor for the purposes of this decision.  

There are no additional medical records describing treatment 
for hepatitis C or cirrhosis.  

The Board first considers whether a grant of presumptive 
service connection is warranted under 38 C.F.R. § 3.309(e), 
for herbicide exposure.  This regulation enables an allowance 
of presumptive service connection only for the diseases 
listed at 38 C.F.R. § 3.309(e), as stated above.  The Veteran 
in this case has hepatitis C with cirrhosis, and neither 
hepatitis nor cirrhosis is among the diseases specified in 
section 3.309(e), for diseases specific to herbicide-exposed 
veterans.  Thus, even though the Veteran in this case served 
in Vietnam, a grant of presumptive service connection based 
on herbicide exposure is not permissible here.  

The Board next considers whether there is any other evidence 
linking the Veteran's current liver disorder to herbicide 
exposure, and concludes that there is no such evidence.  
There are no competent opinions or even suggestions in the 
medical records indicating that the cause of the Veteran's 
hepatitis C and cirrhosis could be exposure to Agent Orange 
or some other herbicide.  The Veteran's contentions, alone, 
are not enough to support a finding that his hepatitis C is 
related to herbicide exposure.  The Board acknowledges that 
the Veteran is competent to give evidence about what he 
experienced; for example, he is competent to discuss his 
current pain and other experienced symptoms.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  We recognize that, "in some 
cases, lay evidence will be competent and credible evidence 
of etiology."  Robinson v. Shinseki, No. 2008-7096 (Fed. 
Cir. March 3, 2009).  However, the resolution of issues which 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, 
requires professional evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  

Next, the Board has considered the one-year-post-service 
presumptive provision for diseases listed in 38 C.F.R. 
§ 3.309(a).  While cirrhosis is listed under that regulation, 
there is no evidence that the Veteran had liver problems 
within one year following his separation from service.  He 
contended in his original July 2004 claim for entitlement to 
service connection that he was treated for yellow jaundice at 
the Long Beach VAMC in 1975 upon his return to the United 
States from Vietnam.  However, the RO made multiple requests 
for records of such treatment, and in March 2005 the Long 
Beach VAMC indicated that it had copied and sent the 
Veteran's entire medical chart.  There are no records from 
1975 contained within the records sent.  Thus, the Board 
finds that there is no evidence that the Veteran had a liver 
disorder within one year following separation from service, 
and thus, the presumptive provision of section 3.309(a) does 
not apply.  

Finally, based upon a review of the medical evidence, the 
Board finds that the preponderance of the evidence weighs 
against a finding that the Veteran's hepatitis C with 
cirrhosis is related to military service on a non-presumptive 
basis.  First, the STRs and service personnel records provide 
no evidentiary support for the alleged incidents of exposure 
to massive amounts of blood described in or asserted by the 
Veteran in the course of his claim.  Rather, the records show 
that the Veteran worked as a psychiatric specialist and, as 
he contends, he may have been around soldiers who were 
wounded.  However, there is no evidence, nor does he contend, 
that he was a combat medic who was exposed to massive amounts 
of blood or that there were any specific incidents where the 
Veteran was exposed to large amounts of blood.  Second, the 
Veteran stated that he had a blood transfusion following a 
motor vehicle accident in 1984, which is a risk factor for 
hepatitis C.  Finally, the only competent opinion regarding 
the cause of his hepatitis C with cirrhosis is a negative 
one-that of the September and October 2008 VA examiner.  

In the present case, the Veteran states that his hepatitis is 
related to exposure to blood while working as a psychiatric 
specialist in active service.  However, the first diagnosis 
of hepatitis C was made in November 2003, nearly 30 years 
following separation from service.  The absence of documented 
complaints or treatment for 30 years following military 
discharge is more probative than his current recollection as 
to symptoms experienced in the distant past.  See Curry v. 
Brown, 7 Vet. App. 59 (1994).  Therefore, continuity has not 
here been established, either through the competent medical 
evidence or through the Veteran's statements.   

The Board recognizes the sincerity of the Veteran's belief 
that he has a disability at this time which was caused by 
exposure to blood in service.  However, as noted above, 
although the Veteran's lay statements may be competent to 
support the occurrence of lay-observable events or the 
presence of disability or symptoms subject to lay 
observation, in this case the STRs show one occurrence of 
dark urine and yellow hands, after which the doctor concluded 
there was no liver disease present.  Furthermore, the Veteran 
was not diagnosed with hepatitis until 30 years following 
service, and there was an intervening blood transfusion in 
1984, which put him at greater risk for acquiring hepatitis.   

Since the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for 
hepatitis C with cirrhosis, the benefit-of-the-doubt doctrine 
is inapplicable in the final analysis, and the claim must be 
denied.


ORDER

Service connection for Hepatitis C with cirrhosis, including 
as due to exposure to herbicides, is denied.  



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


